Citation Nr: 1023685	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
pinched nerve in the neck, and if so whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2009 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above RO; 
a transcript is of record.  In October 2009, the Board 
remanded the matter to the RO for further evidentiary 
development.  The case is now ready for final appellate 
review.


FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied service 
connection for a pinched nerve in the neck.  The Veteran did 
not appeal that rating decision, and it became final.

2.  Evidence received since the final June 1985 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  Upon review of the appeal on the merits, the competent 
and probative evidence of record preponderates against a 
finding that a pinched nerve was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a pinched nerve has 
been received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  A pinched nerve was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

In February 2007 and January 2009, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating the claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2007 rating 
decision, December 2007 SOC, March 2008 SSOC, November 2008 
SSOC, and March 2010 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a June 2007 letter which VA sent 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element, supra, 
is through a demonstration of continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, supra, at 495-96; see Hickson, 
supra (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
has stated that competent medical evidence is not required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, the law as interpreted in Cotant v. Principi, 17 
Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), 
essentially mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A June 1985 RO rating 
decision denied service connection for a pinched nerve in the 
neck.  The Veteran did not appeal that rating action to the 
Board, which he had the right to do under the law, and it 
therefore became final.  In November 2006, he filed a request 
to reopen his claim.

Summarizing the evidence of record at the time of the June 
1985 rating decision, the record showed that, more than two 
years before entering on active duty, the Veteran sustained a 
low back injury in a June 1969 motor vehicle accident.  He 
complained of a six-to-eight-month history of problems with 
back pain in September 1971.  At the time of his induction 
into the Army in November 1971, he complained of swollen, 
painful joints, leg cramps, a history of broken bones, back 
pain, and foot trouble. He also complained of neck and 
shoulder pain, and in December 1971 he complained of back 
pain, without evidence of significant pathology.  X-rays were 
negative.  

At a January 1972 examination the Veteran was diagnosed with 
a left osteophyte at the C3 foramen and strained cervical 
ligaments, secondary to an automobile accident.  He was found 
to not be qualified for induction as a result of the pre-
service automobile accident.  A note from the examiner on the 
Veteran's medical history report indicated that he had 
experienced pain since an automobile accident 10 months 
before.  The Veteran signed a January 1972 Medical Board form 
indicating that he was unfit for service due to a pinched 
nerve in his neck, and did not desire to continue on active 
duty.  He also signed a statement indicating that he had had 
pain in his neck for ten months since the above-described 
automobile accident.

The Veteran wrote in a December 1973 statement that, in late 
November or early December 1971, he had noticed severe pain 
in his neck while doing pushups.  He indicated that his neck 
condition had stabilized after the 1969 motor vehicle 
accident and that he did not have the severe pain which he 
subsequently had in service.  The Veteran indicated that his 
condition had gotten progressively worse, and that he could 
no longer work as a mechanic.  He could not sit and type for 
more than 15 or 20 minutes without severe pain in his neck, 
and he indicated that he did not have that condition before 
service.

Regarding the evidence submitted to reopen the previously 
denied claim, May 1995 private treatment records with C.H., 
M.D., indicate that the Veteran had apparently had pain in 
his neck for some time.  June 1995 treatment records with Dr. 
H indicate that the Veteran injured his neck in service and 
had experienced pain since then, which was radiating to the 
arm.  In addition, he had low back pain.  X-rays that the 
Veteran brought to the appointment showed a narrowing of the 
intervertebral frame around C3.  On examination, he had 
posterior cervical tenderness and spasm.  He was diagnosed 
with a cervical sprain.  Treatment records through 2002 
indicate that the Veteran continued to complain of neck pain.  
A June 1993 MRI of the Veteran's cervical spine from private 
treatment was normal.

November 2006 treatment notes from Dr. H indicate that the 
Veteran reported developing a severe burning pain in his neck 
around C3 in December 1971, while training on monkey bars.  
Since that time he had continued to experience a marked, 
sharp pain that radiated into his neck and was noted to be 
consistent with a C3/C4 pathology.  Dr. H diagnosed the 
Veteran with cervical disc disease secondary to injury.  He 
noted the Veteran's ability to undergo vigorous Army basic 
training without difficulty prior to the monkey bar injury 
and the significant pain he had afterwards.  Dr. H opined 
that, at a minimum, the recent injury had resulted in a 
marked, permanent arousal of a pre-existing problem which 
might have existed during the service entrance examination.

February 2007 VA treatment notes indicate that the Veteran's 
neck and back pain were persisting, without any change.  June 
2007 treatment notes indicate that he complained of neck pain 
which had worsened over the last eight to ten days.  At times 
the pain radiated down the left arm to the elbow.

The Veteran underwent a VA examination in January 2008.  The 
examiner noted that the service records indicate the Veteran 
was discharged due to a pre-existing condition in his neck 
from a motor vehicle accident.  The Veteran reported at the 
VA examination that he had injured his neck on two occasions 
in November and December 1971, while training on the monkey 
bars.  He said the first injury caused a tearing pain and the 
second one caused a stabbing pain.  He said he had stopped 
doing recreational activities due to neck pain, that his grip 
was poor, and that he had difficulty sleeping because of his 
neck.  The left arm was worse than the right, and he had 
aching pain at times in the left shoulder and occasional 
shooting pain to the left shoulder area.  The Veteran used a 
veterinary liniment, Lidoderm patches, and Motrin, 800 mg, 
two to four times a day.  He also used Lorcet Plus on 
occasion for treatment of his pain, and Zanaflex 2 mg as 
needed for muscle spasms.

The VA examiner opined that numbness and tingling in the left 
foot and right hand, and the Veteran's falls, were not likely 
related to the neck problem.  It was noted that the neck pain 
as described by the Veteran was actually in the central upper 
thoracic area.  The severity of the pain was described as 
moderate, and it was constant.  The frequency was daily, and 
there was a sharp, shooting pain that went to the base of the 
neck and to the shoulder and elbow.  The Veteran used a cane, 
which he said was needed because of muscle spasms in his low 
back and neck.  The Veteran's range of motion was normal.  
Cervical X-rays showed no acute or significant focal bony 
abnormality.  A November 2006 MRI of the cervical spine has 
shown mild degenerative changes.  There was neural foraminal 
stenosis of moderate severity on the left at C3-C4 due to 
facet hypertrophy.  The examiner felt that the Veteran's 
current neck injury was not caused by service, and that his 
service did not aggravate the neck injury which had pre-
existed service.  It was noted that the service records show 
no complaints of neck pain, and that the Veteran did not 
claim any in-service injury during the Medical Board 
proceedings when he was seeking discharge.

W.H. signed a notarized affidavit in March 2008 stating that 
he had been inducted in the Army with the Veteran, and served 
with him.  The affidavit further stated that it was common 
knowledge in the barracks that the Veteran had injured his 
neck on the monkey bars.

S.R.G., M.D., a private neurologist, evaluated the Veteran in 
August 2008.  The  Veteran reported that his symptoms had 
started during basic training and that since then he had 
experienced progressively worse neck pain.  The Veteran rated 
his neck pain between a three-to-six out of ten, and said it 
radiated between the left shoulder blade and both arms.  Dr. 
G diagnosed the Veteran with cervical spondylosis with 
cervical radiculopathy weakness in the C5-C6 distribution on 
the left side.  The possibility of underlying C5-C6 
radiculopathy could not be ruled out.  The Veteran was also 
diagnosed with cervical facet dysfunction and left shoulder 
pain, "rule out" rotator cuff tear.  Dr. G wrote in a 
separate statement submitted in August 2008 that he had 
reviewed the January 1972 Army hospital X-ray and the 
cervical spine MRI from November 2006.  

The Veteran was provided another VA examination in September 
2008.  He reported that, after his June 1969 motor vehicle 
accident, he had suffered with a stiff neck for three days, 
and muscle spasms for a week.  In the next two years he had 
several episode of spasms and "catches."  He reported 
injuring his neck on the monkey bars on two occasions.  The 
first time, he was given an unspecified bottle of pills.  He 
then had burning and stinging in his neck whenever he put his 
helmet on, so he went back on sick call.  He was returned to 
full duty and, a week and a half later, was again on the 
monkey bars and developed pain in his left shoulder and down 
his left arm.  He returned to sick call and was given some 
medication.  After going back on sick call, he went home on 
leave, and found that wearing his motorcycle helmet while on 
leave worsened his neck condition.  On examination, his 
cervical range of motion was 0 to 40 degrees flexion without 
pain, 0 to 30 degrees extension without pain, 0 to 35 degrees 
right lateral flexion without pain, 0 to 40 degrees left 
lateral flexion without pain, 0 to 60 degrees right lateral 
rotation without pain, and 0 to 45 degrees left lateral 
rotation without pain.  The examiner also reviewed imaging 
results of the neck from 2006 and 2008.  The Veteran was 
diagnosed with diffuse mild degenerative changes in the 
cervical spine, left neural foraminal stenosis at C3-4, and 
left C5 radiculopathy.  

The examiner expressed the opinion that the Veteran's pre-
service 1969 neck injury was less likely as not aggravated by 
neck pain during his training at Fort Knox.  It was noted 
that the Veteran's service treatment records (STRs) contain 
no mention of a monkey bar injury.  Furthermore, the STRs 
contain a December 1971 X-ray showing an osteophyte at C3, on 
the left neural foramen.  The examiner opined against the 
likelihood that an osteophyte would have developed during 
nine days of military service, as opposed to being a result 
of the 1969 neck injury.  It was also noted that the Veteran 
had signed a statement in January 1972 indicating that the 
pain in his neck was due to a pre-existing condition, and had 
not been aggravated by military service.  Furthermore, the VA 
examiner did not feel that Dr. G's August 2008 statement 
added any "new or revealing evidence not available through 
the claims file and medical records."

The Veteran contended in a November 2008 statement that X-
rays performed after the 1969 motor vehicle accident were 
negative, and that the record shows that he had a pinched 
nerve after the accident on the monkey bars in service.  He 
testified at the August 2009 hearing that he only had a stiff 
neck for three days following the 1969 motor vehicle 
accident, and that he was injured on the monkey bars during 
basic training.  He further testified that he felt that his 
September 2008 examination was inadequate, because the 
examiner had come out of retirement and, during the two hours 
of the examination, he often had to repeat himself in order 
for her to get everything down.

The Board views the evidence submitted since the June 1985 
rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's pinched nerve in the neck.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration, and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a pinched nerve in the 
neck.

Reviewing the reopened claim on the merits, the Board finds 
that preponderance of the evidence is against the claim of 
service connection for a pinched nerve in the neck, to 
include aggravation of a condition that preexisted service.  
See  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a 
preliminary matter, there is conflicting evidence in the 
record as to exactly when the Veteran was in an automobile 
accident.  The Board notes that, regardless of precisely when 
the accident occurred, there is no dispute from the record 
that the Veteran was in an automobile accident before being 
inducted into service.  Furthermore, the evidence of record, 
including the STRs and medical board proceedings, shows that 
he had a pre-existing neck disorder due to the automobile 
accident.  See id.

Dr. H's November 2006 opinion is that an in-service injury to 
the Veteran's neck resulted in a marked, permanent arousal of 
a pre-existing problem that may have existed during the 
entrance examination.  However, the Board finds this opinion 
to be of little probative value, because the factual basis 
upon which the conclusions are primarily based, i.e., that 
the Veteran suffered a neck injury during service, is not 
supported by the preponderance of the evidence of record.  
The Board notes that the STRs do not contain any mention of 
the Veteran sustaining neck injuries during his active 
service, to include as due to the monkey bars.  Furthermore, 
the STRs contain a January 1972 statement, attested by the 
Veteran, indicating that he had had pain in his neck for some 
10 ten months after an automobile accident, and in November 
1973 he wrote that he had injured his neck while doing push-
ups during his service.  Neither of those signed statements 
mentioned an injury from the monkey bars.  While Mr. N wrote 
in March 2008 that the Veteran was known in the barracks to 
have suffered an injury on the monkey bars, the record shows 
that the Veteran was examined and discharged for medical 
reasons without any complaints of an injury from the monkey 
bars.  Therefore, the Board cannot give probative value to 
Dr. H's opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (opinion based upon inaccurate factual premise has no 
probative value).  

The Veteran argued in his November 2008 statement that 
nothing in the record indicated that he was waiving any 
future rights he might have when he signed the documents 
relating to his discharge in 1972.   While this is correct, 
the Board must note that the documents he signed, which are 
discussed above, are still a part of the record and must 
therefore be considered and carefully weighed against the 
other evidence of record.

The January 2008 VA examiner concluded that the Veteran's 
pinched nerve in his neck is not related to his military 
service, because the STRs do not show complaints of neck pain 
and because the Veteran signed the Medical Board document 
indicating that he had a pre-service neck injury which had 
not been aggravated by service.  This opinion cannot be given 
probative value because the VA examiner did not engage in a 
medical analysis in reaching it.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (Board "must be able to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion)."  While Dr. G wrote that the medical evidence he 
reviewed did not show evidence of a mass lesion or cystic 
lesion, he did not offer an opinion as to the etiology or 
possible in-service aggravation of the Veteran's pinched 
nerve.

The September 2008 VA examiner expressed an opinion which 
militates against a finding that the Veteran's neck pain was 
aggravated during service.  The Veteran testified that he 
believes that examination was inadequate because the examiner 
had come out of retirement and often had to repeat statements 
for her to keep up with him.  However, the Board notes that 
the Veteran also said the examiner spent two hours with him, 
and it appears that he was able to convey everything he 
wished to her.  The examiner considered the Veteran's current 
neck disorder and his complete history before reaching her 
conclusion.  She noted that the record showed that the 
Veteran had a neck injury from a motor vehicle accident prior 
to his service.  Furthermore, she reviewed the December 1971 
X-rays and opined against the likelihood that an osteophyte 
could have developed in the nine days since the Veteran's 
first complaints of in-service neck pain, versus having 
developed during the much longer time interval since the 1969 
automobile injury.  The examiner also noted that Dr. G's 
current statements did not contain anything not available 
through a full review of the evidentiary record.  While the 
September 2008 VA examiner also considered the Medical Board 
statement which the Veteran signed, unlike the January 2008 
examiner she also included a medical analysis in reaching her 
opinion.  Therefore, the Board finds the September 2008 
examination to be of high probative value.  See Nieves-
Rodriguez, supra.

We recognize the sincerity of the arguments advanced by the 
Veteran that the pinched nerve in his neck is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical causation and/or etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, the cause 
of a disability due to a pinched nerve requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
In the present case, there are medical opinions of strong 
probative value indicating that the pinched nerve in the 
Veteran's neck did not have its initial manifestation in 
service, and was not aggravated beyond its pre-service level 
during service.

Because the evidence preponderates against the claim of 
service connection for a pinched nerve in the neck, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

The reopened claim of entitlement to service connection for a 
pinched nerve in the neck is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


